Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 8, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane (2013/0319966).
Re Claim 4, Lane – a beverage bottle and lid with a release button – discloses a lid assembly [14] for a beverage container [10], comprising: a lid base [18]; a mouthpiece [28] connected to the lid base, the mouthpiece having an extended annular member with a first end [94] and a flange at a second end of the annular member [Fig. 3], a drink aperture extending through a center of the annular member from the first end to the second end; and, a lid dome [16] pivotally connected [hinge 26] to the lid base, the lid dome pivoting between an open position [Fig. 2] and a closed position [Fig. 4], the lid dome having a protrusion that extends from an inner surface of the lid dome, wherein the lid dome has a seal surface [118] that operates to seal against the first end of the annular member of the mouthpiece to close the drink aperture when the lid dome is in the closed position, and wherein the protrusion is generally seated within the drink aperture when the lid dome is in the closed position [Fig. 7].

    PNG
    media_image1.png
    612
    620
    media_image1.png
    Greyscale

	Re Claim 8, Lane discloses a spring member [112] connected to the lid dome to bias the lid dome to the open position [Paragraph 33 Lines 9-14].
	Re Claim 9, Lane discloses the lid dome has a top wall and a sidewall extending therefrom [Figs. 1 and 2], and wherein the lid base has a top wall [38], a sidewall [34], and a step between the top wall and the sidewall for seating the sidewall of the lid dome [Fig. 2].
	Re Claim 12, Lane discloses the protrusion is circular [Paragraph 32 Lines 3-12].
	Re Claim 13, Lane discloses an external circumference of the protrusion mates with an inner diameter of the first end of the annular member [Fig. 7].
	Re Claim 14, Lane discloses the annular member has a generally flat top surface, and wherein a top wall of the lid dome has a mating generally flat top surface [Fig. 7].
	Re Claim 15, Lane discloses the annular member has a sloped top surface, and wherein a top wall of the lid dome has a mating sloped top surface [Fig. 7].
	Re Claim 16, Lane discloses the lid base and the lid dome are made of a generally hard rigid plastic [Paragraph 47 Lines 1-3], and wherein the mouthpiece if made of a pliable material [28, Paragraph 22 Lines 9-10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lane as applied to claim 4 above in view of Bragg et al. (7,861,873) [Bragg].
Lane discloses the lid dome has a top wall and a sidewall extending therefrom [Fig. 5].  Lane does not expressly disclose a tang extending downwardly away from the sidewall in a direction opposite the top wall, and wherein the tang has an aperture therethrough.  However, Bragg – a flip-top dispensing container – discloses a lid with a top wall [Bragg, 44] and a sidewall [Bragg, 42] with a tang [Bragg, 54] extending downwardly away from the sidewall in a direction opposite the top wall, and wherein the tang has an aperture therethrough [Bragg, Fig. 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a lid with a tang connected to the lid for holding the lid in place.  One of ordinary skill would be able to modify the lid dome of the Lane container to have a tang at the end of the lid, before the effective filing date of the invention with predictable and obvious results, in order to hold the lid in place when in the closed position [Bragg, Col. 2 Lines 60-67].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Bragg as applied to claim 5 above, and further in view of Mazurkiewicz et al. (WO 2009/145847) [Mazurkiewicz].
The Lane and Bragg combination does not expressly disclose that the lid base has a fastening opening for receiving the tang of the lid dome, and a pushbutton activator, and wherein the pushbutton activator engages the aperture in the tang when the lid dome is in the closed position.  However, Mazurkiewicz – a closure with lid and slidable latch – discloses the lid base [Mazurkiewicz, 42] has a fastening opening [Mazurkiewicz, 78] for receiving the tang of the lid dome, and a pushbutton activator [Mazurkiewicz, 76], and wherein the pushbutton activator engages the aperture in the tang when the lid dome is in the closed position [Mazurkiewicz, Fig. 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a fastening opening in the lid base to interact with the lid tang.  One of ordinary skill would be able to modify the lid base in the Lane closure with a fastening opening in order to attach the lid in the closing position, before the effective filing date with predictable and obvious results, to be able to hold the lid in place and for a place to insert the lid into the lid base [Mazurkiewicz, Paragraph 8].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 7, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 7, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the pushbutton activator has a projection that engages the aperture in the tang when the lid dome is in the closed position to lock the lid dome in the closed position, and wherein the projection releases the tang when the pushbutton activator is pushed in by a user to allow the lid dome to be transitioned to the open position.
Re Claim 10, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose a lock member that transitions between a lock position and an unlock position, and wherein the lid base has a lock aperture to provide access to the lock member.
Claims 1-3 and 17-20 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 1, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose the pushbutton activator having a projection that engages the aperture in the tang when the lid dome is in the closed position to lock the lid dome in the closed position, the projection releasing the tang when the pushbutton activator is pushed in by a user to allow the lid dome to be transitioned to the open position.
Re Claim 17, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the pushbutton activator engages the tang when the lid dome is in the closed position to lock the lid dome in the closed position, and wherein the pushbutton activator releases the tang when the pushbutton activator is pushed in by a user to allow the lid dome to be transitioned to the open position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736